 



Exhibit 10.3
SIRENZA MICRODEVICES, INC.
FORM OF AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
     This Amendment to the Executive Employment Agreement (the “Amendment”) is
made as of October ___, 2007, by and between Sirenza Microdevices, Inc. (the
“Company”), and Clay Simpson (the “Executive”).
RECITALS
     WHEREAS, the Company and Executive entered into that certain Executive
Employment Agreement dated March 1, 2005 (the “Agreement”).
     WHEREAS, the Company and Executive desire to amend the Agreement to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended.
     NOW, THEREFORE, the Company and Executive agree that in consideration of
the foregoing and the promises and covenants contained herein, the parties agree
as follows:
AGREEMENT
     1.     Involuntary Termination. Section X.E. of the Agreement, entitled
“Involuntary Termination,” is hereby amended to read in its entirety as follows:
          E.     Involuntary Termination. In the event a termination constitutes
an Involuntary Termination as defined herein, Executive shall be entitled to, in
lieu of any severance benefits to which the Executive may otherwise be entitled
under any Company severance plan or program, (i) payment of the unpaid amount of
the then applicable annual base salary up to the effective date of such
Involuntary Termination, (ii) payment of Executive’s pro rata share of any
incentive bonus program calculated as of the effective date of such Involuntary
Termination based on the number of full calendar months worked in any calendar
year for which a bonus is to be paid, (iii) payment of Executive’s then current
base salary for a period of time equal to the Severance Period (such payment
under this clause (iii) to be referred to herein as the “Severance Amount”), in
each case which, subject to Section XXVI, shall be payable in a lump sum as
promptly as possible following Executive’s Involuntary Termination. In addition,
in the event of an Involuntary Termination, immediately prior thereto, 50% of
the shares of unvested restricted stock, shares subject to all then unvested
stock options, stock appreciation rights and other similar awards that have
previously been granted to Executive will vest and remain exercisable after such
termination in accordance with the terms of the stock plan under which such
options were granted. Subject to the Company’s obligations under paragraph H of
this Section X, the Executive’s rights under the benefit plans of the Company
shall be determined under the provisions of those plans.

 



--------------------------------------------------------------------------------



 



     2.     Medical and Dental Benefits. Section X.H. of the Agreement, entitled
“Medical and Dental Benefits,” is hereby amended to read in its entirety as
follows:
          H.     Medical and Dental Benefits. If Executive’s employment by the
Company or any subsidiary or successor of the Company is terminated because of
death, Disability, or Involuntary Termination, then to the extent that Executive
or any of Executive’s dependents may be covered under the terms of any medical
and dental plans of the Company (or any subsidiary) immediately prior to the
termination, the Company will provide Executive reimbursement for premiums paid
for the continuation of such benefits for Executive and those dependents for the
same or equivalent coverages until twelve (12) months after the effective date
of any such termination of employment. The Company is under no obligation to
provide reimbursement for special coverages for Executive which would not be
covered by the plans applicable to employees generally. The reimbursement
payable to Executive pursuant to this paragraph shall be reduced by the amount
equal to the contributions required from time to time from other employees for
equivalent coverages under the Company’s medical or dental plans. If and to the
extent that Executive or any of his dependents is eligible to participate in a
medical, dental or other health insurance plan of another employer after the
termination of his employment by the Company, then the reimbursement benefit
provided by this paragraph shall be eliminated or commensurately diminished.
     3.     Post-Termination Consulting. Section XII of the Agreement, entitled
“Post-Termination Consulting,” is hereby amended to read in its entirety as
follows:
XII.     Post-Termination Consulting. In the event of Executive’s Involuntary or
Voluntary Termination, if requested by the Company, Executive agrees to provide
services to the Company as a consultant for a period of thirty (30) days
following the effective date of such termination (the “Consulting Period”), in
exchange for cash compensation at the rate of $100 per hour. Executive shall
have the right to decline to provide any consulting services requested by the
Company after an Involuntary Termination or Voluntary Termination but such
refusal during the period when severance payments are being made (or accrued
pursuant to Section XXVI of this Agreement) by the Company will result in the
forfeiture of Executive’s right to the Severance Amount hereunder. If Executive
does elect to provide consulting services following the completion of the
severance period, Executive shall be obligated to provide no more than ten
(10) hours of consulting services per week during the Consulting Period, unless
the parties agree otherwise, and the Company shall make reasonable
accommodations for Executive with respect to the place and time of the provision
of such services so as not to interfere with Executive’s future employment or
employment opportunities or otherwise.
Notwithstanding the foregoing, in the event that the level of consulting
services provided by Executive to the Company or its successor following the
effective date of Executive’s Involuntary or Voluntary Termination exceeds 20%
of the average level of services that Executive performed over the thirty-six
(36) month period preceding

-2-



--------------------------------------------------------------------------------



 



the effective date of such termination (or such lesser number of months that
constitutes the total period during which Executive provided services to the
Company, if applicable), the Involuntary or Voluntary Termination, as
applicable, will not constitute a “separation from service” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended, and the final
regulations and any other guidance promulgated thereunder, as they each may be
amended from time to time (“Section 409A”).
     4.     Code Section 409A. The following shall be added as Section XXVI of
the Agreement:
XXVI. Code Section 409A.
          A. Notwithstanding anything to the contrary in this Agreement, no
severance benefits pursuant to Sections X.E(ii) and (iii) of this Agreement will
be considered due or payable until and unless Executive has a “separation from
service” within the meaning of Section 409A. Notwithstanding anything to the
contrary in this Agreement, if Executive is a “specified employee” within the
meaning of Section 409A at the time of Executive’s “separation from service” for
purposes of Section 409A (other than due to death), then any severance benefits
payable pursuant to this Agreement and any other severance payments or
separation benefits, in each case which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”)
otherwise due to Executive on or within the six (6) month period following
Executive’s “separation from service” will accrue during such six (6) month
period and will become payable in a lump sum payment on the date six (6) months
and one (1) day following the date of Executive’s “separation from service.” All
subsequent payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if Executive dies following his “separation from service” but
prior to the six (6) month anniversary of the date of his “separation from
service,” then any Deferred Compensation Separation Benefits delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit.
          B. It is the intent of this Agreement to comply with the requirements
of Section 409A so that none of the severance payments and benefits to be
provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. The
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition under Section 409A prior to actual payment to Executive.

-3-



--------------------------------------------------------------------------------



 



     5.     Full Force and Effect. To the extent not expressly amended hereby,
the Agreement shall remain in full force and effect.
     6.     Entire Agreement. This Amendment and the Agreement constitute the
full and entire understanding and agreement between the parties with regard to
the subjects hereof and thereof.
     7.     Successors and Assigns. This Amendment and the rights and
obligations of the parties hereunder shall inure to the benefit of, and be
binding upon, their respective successors, assigns, and legal representatives.
     8.     Counterparts. This Amendment may be executed in counterparts, all of
which together shall constitute one instrument, and each of which may be
executed by less than all of the parties to this Amendment.
     9.     Governing Law. This Amendment shall be governed in all respects by
the internal laws of Colorado, without regard to principles of conflicts of law.
     10.    Amendment. Any provision of this Amendment may be amended, waived or
terminated by a written instrument signed by the Company and Executive.
(Signature page follows)

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to
be executed as of the date first set forth above.

     
CLAY SIMPSON
  SIRENZA MICRODEVICES, INC.
 
   
 
   
 
   
Signature
  Signature
 
   
Clay Simpson
   
 
   
Print Name
  Print Name
 
   
 
   
 
   
 
  Print Title

(Signature page to Amendment to Simpson Agreement)

-5-